TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00757-CV


                             Appellant, Robert A. Marshall//
       Cross-Appellants, Scott Law Ortho Corp. P.C.; and Julio De La Fuente, DDS

                                               v.

          Appellees, Scott Law Ortho Corp. P.C.; and Julio De La Fuente, DDS//
                           Cross-Appellee, Robert A. Marshall


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 18-1561-C425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Robert A. Marshall and cross-appellants Scott Law Ortho Corp. P.C.

and Julio De La Fuente, DDS, have filed a joint motion to dismiss this appeal. We grant the joint

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Appellant’s and Cross-Appellants’ Joint Motion

Filed: March 5, 2020